FILED
                            NOT FOR PUBLICATION                             JUL 31 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICK ALLEN,                                      No. 12-17834

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01920-JAM-
                                                 CKD
  v.

KAISER PERMANENTE,                               MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Rick Allen appeals pro se from the district court’s judgment dismissing his

employment action arising out of his placement on indefinite administrative leave.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under Federal Rule of Civil Procedure 12(b)(1) or 12(b)(6). Pride v. Correa, 719

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1130, 1133 (9th Cir. 2013). We affirm.

      The district court properly dismissed Allen’s state law retaliation claim for

lack of federal subject matter jurisdiction because the National Labor Relations

Board retains exclusive jurisdiction over claims for unfair labor practices. See 29

U.S.C. § 158(a)(1), (3) (prohibiting discharge or termination of employees due to

their union membership and activities as “unfair labor practices”); Kaiser Steel

Corp. v. Mullins, 455 U.S. 72, 83 (1982) (“As a general rule, federal courts do not

have jurisdiction over activity which ‘is arguably subject to § 7 or § 8 of the

[National Labor Relations Act (“NLRA”)],’ and they ‘must defer to the exclusive

competence of the National Labor Relations Board.’” (quoting San Diego Bldg.

Trades Council v. Garmon, 359 U.S. 236, 245 (1959))).

      The district court properly concluded that Allen’s state law claims for

wrongful discharge, slander, and intentional infliction of emotional distress were

preempted by Section 301 of the Labor Management Relations Act (“LMRA”).

See Cramer v. Consol. Freightways, Inc., 255 F.3d 683, 693 (9th Cir. 2001) (A

state law claim is preempted by § 301 of the LMRA when it “necessarily requires

the court to interpret an existing provision of a [collective bargaining agreement]

that can reasonably be said to be relevant to the resolution of the dispute.”).




                                           2                                      12-17834
      The district court properly concluded that Allen’s wrongful discharge,

slander, and intentional infliction of emotional distress claims, as preempted by

§ 301, were barred by the applicable six-month statute of limitations. See

DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 155 (1983) (applying

six-month statute of limitations period found in § 10(b) of the NLRA to hybrid

§ 301 claims).

      The district court did not abuse its discretion in denying Allen leave to

amend because amendment would have been futile. See Lopez v. Smith, 203 F.3d
1122, 1130 (9th Cir. 2000) (en banc) (setting forth standard of review).

      Defendant’s request to strike evidence that was not part of the district court

record, set forth in its answering brief, is granted.

      AFFIRMED.




                                            3                                     12-17834